Order entered December 12, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01614-CV

                           IN THE INTEREST OF Z.S., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-1102-X

                                            ORDER
       Before the Court is the motion of Pamela Sumler, Official Court Reporter for the 305th

Judicial District Court of Dallas County, Texas, for a forty-five day extension of time to file the

reporter’s record in this accelerated appeal. We GRANT the motion TO THE EXTENT that

the reporter’s record shall be filed ON OR BEFORE MONDAY, DECEMBER 23, 2013. See

TEX. R. APP. P. 35.3(c).


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE